 Case 3:19-cv-00211-TSL-RHW Document 17 Filed 05/11/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


MARCUS D. EDWARDS                                              PETITIONER

VS.                                 CIVIL ACTION NO. 3:19CV211TSL-RHW

VICTOR MASON                                                  RESPONDENT


                                  ORDER

      This cause is before the court on the report and

recommendation of Magistrate Judge Robert H. Walker entered on

April 14, 2020, recommending that Edwards’ § 2241 petition be

dismissed.     Petitioner Marcus Edwards has filed a letter, which

the court construes as an objection to the report and

recommendation.     Having reviewed the objection, the court

concludes that it is not well taken and is therefore overruled.

Further, having reviewed the report and recommendation, the court

concludes that the report and recommendation is well taken and

hereby adopts, as its own opinion, the magistrate judge’s report

and recommendation subject to the following modification:            The

petition will be dismissed with prejudice as to his failure to

state a claim and without prejudice as to any failure to exhaust.

      Based on the foregoing, it is ordered that the report

and recommendation of United States Magistrate Robert H. Walker

entered on April 14, 2020, as modified, be, and the same is

hereby, adopted as the finding of this court.        Accordingly, it is
 Case 3:19-cv-00211-TSL-RHW Document 17 Filed 05/11/20 Page 2 of 2




ordered that the respondent’s motion to dismiss is granted and

that the petition is dismissed with prejudice as to his failure to

state a claim and without prejudice as to any failure to exhaust.

    It is further ordered that a certificate of appealability

should not issue.   Petitioner has not made a substantial showing

of the denial of a constitutional right.

    A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

    SO ORDERED this 11th day of May, 2020.


                     __/s/Tom S. Lee______________________________
                       UNITED STATES DISTRICT JUDGE
